News Release For Immediate Release Contact:Thomas X. Geisel, President & CEO, (856) 691-7700 Sun Bancorp, Inc. Reports Third Quarter 2010 Results VINELAND, NJ – October 28, 2010 – Sun Bancorp, Inc. (NASDAQ: SNBC) reported today a net loss available to common shareholders of $75.3 million, or a loss of $3.14 per diluted share, for the third quarter ended September 30, 2010, compared to a net loss available to common shareholders of $6.5 million, or a loss of $0.28 per diluted share, for the third quarter ended September 30, 2009.As previously reported during the quarter, the Companycompleted an equity investment of $106.7 million in gross proceeds from private equity funds controlled by WL Ross & Co. LLC, the Company’s founding Brown family shareholders, and other institutional and accredited investors. The following are key items which affected the results for the third quarter of 2010 as compared to the third quarter of 2009: ● Loan loss provision of $42.4 million as compared to $16.2 million for the comparable prior year period. ● Income tax provision of $28.8 million which included a deferred tax valuation allowance of $49.9 million against its entire net deferred tax asset. ● $7.5 million fair value credit adjustment on customer derivatives. ● $950,000 other-than-temporary impairment (“OTTI”) charge as compared to $1.9 million for the comparable prior year period. ● On September 22, 2010, the Company completed the sale of 4,672,750 shares of the Company’s $1.00 par value common stock and 88,009 shares of the Company’s $1.00 par value Series B mandatorily convertible cumulative non-voting perpetual preferred stock, with a liquidation preference of $1,000 per share, for aggregate consideration of $106.7 million in cash. For the nine months ended September 30, 2010, the Company reported a net loss available to common shareholders of $157.2 million, or a loss of $6.66 per diluted share, as compared to a net loss available to common shareholders of $16.1 million, or a loss of $0.70 per diluted share, for the comparable prior year period. The nine months ended September 30, 2010 included loan loss provision charges of $66.0 million and a goodwill impairment charge of $89.7 million.The 2009 comparable period included total charges of $18.4 million as a result of the preferred shares issued and subsequently repurchased under the TARP, the FDIC 5 basis point special assessment, as well as OTTI charges. “The financial results of this quarter reflect the continuing softening in the economy, especially in the commercial real estate and development sectors,” said Thomas X. Geisel, president and chief executive officer. “As a result, borrowers cash flows continue to be impacted and collateral values have yet to consistently stabilize. With no immediate view to an economic recovery, we have been appropriately prudent in writing down a substantial portion of the credits included here to collateral dependant status.” -3- “We have made substantial progress strengthening our balance sheet and addressing problem assets over the past several quarters. The third quarter was no exception as we provided over $42 million for loan losses. In addition this quarter we took a valuation allowance against our deferred tax asset of $49.9 million, however with each dollar of future earning this allowance is reversed dollar for dollar back into earnings and capital,” remarked Geisel. “We are fortunate to have a strong underlying business model and be well-capitalized, which allows us the opportunity to evaluate and execute on various strategies to strengthen the balance sheet, support our customers and look to future growth as we persevere through the current economic environment.” Discussion of Results: Balance Sheet ● Total assets were $3.60 billion at September 30, 2010, as compared to $3.51 billion at June 30, 2010 and $3.58 billion at December 31, 2009. ● Total loans before allowance for loan losses were $2.68 billion at September 30, 2010 as compared to $2.75 billion at June 30, 2010 and $2.72 billion at December 31, 2009. Compared to linked quarter, commercial loans decreased by $53.4 million, of which $38.3 million related to charge off activity. The remaining decrease was due to reduced loan demand and a decrease in the home equity loan portfolio of $11.8 million. ● Total deposits at September 30, 2010 equaled $3.05 billion as compared to $2.96 billion at June 30, 2010 and $2.91 billion at December 31, 2009. Interest-bearing deposits increased $83.2 million, or 3.4% over the linked quarter as interest-bearing demand deposits and certificates of deposit increased $61.2 million, or 4.8%, and $35.2 million, or 3.9%, respectively, offset by a decrease in savings deposits of $13.2 million, or 4.4%. The increases in interest-bearing demand deposits and certificates of deposit were attributable to increases in retail deposits and public funds of $21.4 million, or 1.2%, and $47.5 million, or 12.6%, over the linked quarter. In addition, non-interest-bearing demand deposits increased by $6.9 million, or 1.4%, to $503.3 million at September 30, 2010. ● During the third quarter of 2010, the Company established a valuation allowance of $49.9 million against its entire net deferred tax asset after concluding that it was more likely than not that it would not be realized.Accordingly, this valuation allowance was recorded as income tax expense during the quarter and offset a $21 million income tax benefit recorded during the quarter that related primarily to taxes recoverable from loss carry back claims. This resulted in a net income tax provision of $28.8 million for the quarter ended September 30, 2010. Net Interest Income and Margin ● Ona tax equivalent basis, net interest income, decreased $374,000 over the linked quarter to $28.3 million primarily due to lower yields earned on loans and investment securities. The net interest margin was 3.47% for the third quarter, as compared to the linked quarter of 3.62% and 3.36% for the comparable prior year quarter. ● The yield on earning assets decreased 18 basis points over the linked quarter from 4.71% to 4.53% at September 30, 2010 due to lower yields on loans (decrease of 8 basis points to 4.76%) and investments (decrease of 30 basis points to 3.85%). Adjusted for non-accrual interest reversals during the period, the Company’s net interest margin was 3.61% for the third quarter 2010, as compared to adjusted 3.74% for the linked quarter. ● The yield on interest-bearing liabilities decreased 3 basis points over the linked quarter from 1.32% to 1.29%.The cost of interest-bearing deposits of 1.14% for the third quarter continued to trend downward in comparison to prior periods as it decreased 2 basis points from 1.16% for the linked quarter and 45 basis points from 1.59% for the comparable prior year quarter.The interest rate spread was 3.24% for the third quarter 2010, as compared to 3.39% for the linked quarter and 3.06% for the comparable prior year quarter. -4- Non-Interest Income ● Non-interest income decreased $6.8 million over the linked quarter and $6.8 million over the comparable prior year quarter resulting in a loss of $2.4 million. The decrease and loss over the linked quarter was primarily attributable to a $7.5 million fair value credit adjustment on the Company’s derivative portfolio, resulting from credit deterioration of the Company’s commercial loan counterparties. ● The Company recognized a pre-tax OTTI charge during the third quarter of $950,000 related to one dividend deferring single issuer trust preferred security. ● Gain on sale of loans increased over the linked quarter $209,000 to $921,000 due to higher mortgage loan production and sales, offset by a decrease in service charges on deposits of $175,000 attributable to lower nonsufficient funds and overdraft fees as a result of implementing revised Regulation E requirements. Non-Interest Expense ● The Company incurred $29.3 million of operating non-interest expense, an increase of $1.4 million, or 4.9%, over the linked quarter and $2.5 million, or 9.2%, over the comparable prior year quarter. Third quarter results included expenses of $1.1 million of share based compensation expense related to the granting of options and restricted stock to employees and directors and $1.3 million of retirement and resignation expenses for certain board members. Asset Quality ● Provision expense for the third quarter was $42.4 million, an increase of $28.5 million, or 203.5%, over the linked quarter, and an increase of $26.2 million, or 161.3%, over the comparable prior year quarter. The allowance for loan losses was $74.6 million at September 30, 2010, or 2.78% of outstanding loans, as compared to theallowance for loan losses to outstanding loans of 2.69% at June 30, 2010 and 2.21% at December 31, 2009. Net charge-offs during the third quarter were $41.6 million, or 1.52% of average loans, as compared to $3.5 million, or 0.13% of average loans for the linked quarter and $14.5 million, or 0.53% of average loans outstanding for the comparable prior year quarter. The higher provision expense was attributable to the migration of loans to higher risk categories and a higher level of charge-offs on commercial real estate collateral deficiencies due to continued weakness in the commercial real estate market. This quarter also includes a $9 million charge-off for a fraud related to one commercial relationship. ● Total non-performing assets were $208.8 million, or 7.77% of total loans and real estate owned, as compared to $127.0 million at June 30, 2010, or 4.62% of total loans and real estate owned and $105.4 million at December 31, 2009, or 3.86% of total loans and real estate owned. The increase in non-performing assets was primarily the result of a $72.1 million increase in non-accrual loans which was a result of significant increases in the number of relationships placed on non-accrual, including eight commercial relationships totaling $46.7 million in the aggregate. The allowance for loan losses to non-performing loans was 36.46% at September 30, 2010, as compared to 59.87% at June 30, 2010 and 62.56% at December 31, 2009. As of September 30, 2010 approximately $140 million in non-performing loans are designated as collateral dependent and have been fully charged-down to current appraised values less cost of liquidation. -5- Capital ● Stockholders’ equity totaled $303.0 million at September 30, 2010 compared to $356.6 million at December 31, 2009. On September 22, 2010, the Company completed the sale of 4,672,750 shares of the Company’s $1.00 par value common stock and 88,009 shares of the Company’s $1.00 par value Series B mandatorily convertible cumulative non-voting perpetual preferred stock, with a liquidation preference of $1,000 per share, for aggregate consideration of $106.7 million in cash.Each share of the Series B preferred stock will convert into shares of common stock, which will qualify as Tier 1 capital, at a conversion price of $4.00 following shareholder approval. The Company’s tangible equity to tangible assets was 7.13% at September 30, 2010, as compared to 6.43% at June 30, 2010 and 6.24% at December 31, 2009. At September 30, 2010, the Company’s total risk-based capital ratio, Tier 1 capital ratio and the leverage capital ratio were approximately 12.71%. 8.03%, and 6.68%, respectively. At September 30, 2010, Sun National Bank’s total risk-based capital ratio, Tier 1 capital ratio and the leverage capital ratio were approximately 12.04%, 10.77%, and 8.91%, respectively. The Company will hold its regularly scheduled conference call on Friday, October 29, 2010, at 11:00 a.m. (ET).Participants may listen to the live Web cast through the Sun Bancorp Web site at www.sunnb.com.Participants are advised to log on 10 minutes ahead of the scheduled start of the call.An Internet-based replay will be available at the Web site for two weeks following the call. Sun Bancorp, Inc. (Nasdaq: SNBC) is a $3.6 billion asset bank holding company headquartered in Vineland, New Jersey. Its primary subsidiary is Sun National Bank, serving customers through more than 60 locations in New Jersey. Sun National Bank has been named one of Forbes Magazine's "Most Trustworthy Companies" for five years running. The Bank is an Equal Housing Lender and its deposits are insured up to the legal maximum by the Federal Deposit Insurance Corporation (FDIC). For more information about Sun National Bank and Sun Bancorp, Inc., visit www.sunnb.com. The foregoing material contains forward-looking statements concerning the financial condition, results of operations and business of the Company.We caution that such statements are subject to a number of uncertainties and actual results could differ materially, and, therefore, readers should not place undue reliance on any forward-looking statements.The Company does not undertake, and specifically disclaims, any obligation to publicly release the results of any revisions that may be made to any forward-looking statements to reflect the occurrence of anticipated or unanticipated events or circumstances after the date of such statements. Non-GAAP Financial Measures This release references adjusted net interest margin.Adjusted net interest margin is derived from GAAP net interest income adjusted by adding back interest income that would have been earned had the loans been on accrual status. We believe the presentation of adjusted net interest margin provides additional transparency of underlying trends.Adjusted net interest margin for the quarters ending September 30, 2010 and June 30, 2010 is calculated by adding $1.2 million and $966,000, respectively, of non-accrual interest reversals, annualized, to interest income of $28.3 million and $28.7 million, respectively, and dividing the balance by average interest-earning assets of $3.3 billion and $3.2 billion, respectively. -6- SUN BANCORP, INC. AND SUBSIDIARIES FINANCIAL HIGHLIGHTS (Unaudited) (Dollars in thousands, except per share amounts) For the Three Months Ended For the Nine Months Ended September 30, September 30, Profitability for the period: Net interest income $ Provision for loan losses Non-interest (loss) income ) Non-interest expense Loss before income taxes ) Net loss ) Net loss available to common shareholders $ ) $ ) $ ) $ ) Financial ratios: Return on average assets(1) % Return on average equity(1) % Return on average tangible equity(1),(2) % Net interest margin(1) % Efficiency ratio % Efficiency ratio, excluding non-operating income and non-operating expense(3) % Loss per common share: Basic $ ) $ ) $ ) $ ) Diluted $ ) $ ) $ ) $ ) Average equity to average assets % September 30, December 31, At period-end: Total assets $ $ $ Total deposits Loans receivable, net of allowance for loan losses Investments Borrowings Junior subordinated debentures Shareholders' equity Credit quality and capital ratios: Allowance for loan losses to gross loans % % % Non-performing assets to gross loans and real estate owned % % % Allowance for loan losses to non-performing loans % % % Total capital (to risk-weighted assets): Sun Bancorp, Inc. % % % Sun National Bank % % 10.87 % Tier 1 capital (to risk-weighted assets): Sun Bancorp, Inc. % % % Sun National Bank % % % Leverage Ratio: Sun Bancorp, Inc. % % % Sun National Bank % % % Book value per common share $ $ $ Tangible book value per common share $ $ $ (1) Amounts for the nine months ended are annualized. (2) Return on average tangible equity is computed by dividing annualized net income for the period by average tangible equity. Average tangible equity equals average equity less average identifiable intangible assets and goodwill. (3) Efficiency ratio, excluding non-operating income and non-operating expense, is computed by dividing non-interest expense for the period by the summation of net interest income and non-interest income. Non-interest expense for the nine months ended September 30, 2010 excludes a goodwill impairment charge of $89.7 million. Non-interest income for the three and nine months ended September 30, 2010 exclude a net impairment loss on available for sale securities of $950,000, respectively. Non-interest income for the three and nine months ended September 30, 2009 exclude a net impairment loss on available for sale securities of $1.9 million and $6.8 million, respectively. -7- SUN BANCORP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION (Unaudited) (Dollars in thousands, except par value amounts) September 30, 2010 December 31, 2009 ASSETS Cash and due from banks $ $ Interest-earning bank balances Cash and cash equivalents Investment securities available for sale (amortized cost of $458,808 and $435,267 at September 30, 2010 and December 31, 2009, respectively) Investment securities held to maturity (estimated fair value of $4,008 and $7,121 at September 30, 2010 and December 31, 2009, respectively) Loans receivable (net of allowance for loan losses of $74,579 and $59,953 at September 30, 2010 and December 31, 2009, respectively) Restricted equity investments Bank properties and equipment, net Real estate owned Accrued interest receivable Goodwill Intangible assets, net Deferred tax assets, net - Bank owned life insurance (BOLI) Other assets Total assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Liabilities: Deposits $ $ Federal funds purchased - Securities sold under agreements to repurchase – customers Advances from the Federal Home Loan Bank of New York (FHLBNY) Securities sold under agreements to repurchase – FHLBNY Obligations under capital lease Junior subordinated debentures Deferred tax liabilities, net - Other liabilities Total liabilities Shareholders’ equity: Preferred stock, $1 par value, 1,000,000 shares authorized; 88,009 shares of Series B convertible perpetual stock; liquidation value $1,000 per share, issued and outstanding at September 30, 2010 - Common stock, $1 par value, 50,000,000 shares authorized; 30,333,183 shares issued and 28,226,460 shares outstanding at September 30, 2010; 25,435,994 shares issued and 23,329,271 shares outstanding at December 31, 2009 Additional paid-in capital Retained deficit ) ) Accumulated other comprehensive gain (loss) ) Deferred compensation plan trust ) ) Treasury stock at cost,2,106,723 shares atSeptember 30, 2010 and December 31, 2009 ) ) Total shareholders’ equity Total liabilities and shareholders’ equity $ $ -8- SUN BANCORP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) (Dollars in thousands, except share and per share amounts) For the Three Months EndedSeptember 30, For the Nine Months EndedSeptember 30, INTEREST INCOME Interest and fees on loans $ Interest on taxable investment securities Interest on non-taxable investment securities Dividends on restricted equity investments Total interest income INTEREST EXPENSE Interest on deposits Interest on funds borrowed Interest on junior subordinated debentures Total interest expense Net interest income PROVISION FOR LOAN LOSSES Net interest (loss) income after provision for loan losses ) NON-INTEREST INCOME Service charges on deposit accounts Other service charges 92 85 Gain on sale of loans Gain on derivative instruments - - - Investment products income BOLI income Net impairment losses on available for sale securities: Total impairment losses Portion of loss recognized in other comprehensive income (before taxes) - - Net impairment losses recognized in earnings ) Derivative credit valuation adjustment ) ) ) 25 Other Total non-interest (loss) income ) NON-INTEREST EXPENSE Salaries and employee benefits Occupancy expense Equipment expense Data processing expense Amortization of intangible assets Goodwill impairment - - - Insurance expense Professional fees Advertising expense Real estate owned expense, net 93 Other Total non-interest expense LOSS BEFORE INCOME TAXES ) INCOME TAX EXPENSE (BENEFIT) ) ) NET LOSS ) Preferred stock dividends and discount accretion - NET LOSS AVAILABLE TO COMMON SHAREHOLDERS $ ) $ ) $ ) $ ) Basic loss per share $ ) $ ) $ ) $ ) Diluted loss per share $ ) $ ) $ ) $ ) Weighted average shares – basic Weighted average shares – diluted -9- SUN BANCORP, INC. AND SUBSIDIARIES HISTORICAL TRENDS IN QUARTERLY FINANCIAL DATA(Unaudited) (Dollars in thousands) Q3 Q2 Q1 Q4 Q3 Balance sheet at quarter end: Cash and cash equivalents $ Investment securities Loans: Commercial and industrial Home equitylines of credit Home equity term loans Residential real estate Other Total gross loans Allowance for loan losses ) Net loans Goodwill Intangible assets, net Total assets Total deposits Federal funds purchased - Securities sold under agreements to repurchase- customers Advances from FHLBNY Securities sold under agreements to repurchase- FHLBNY Obligations under capital lease Junior subordinated debentures Total shareholders' equity Quarterly average balance sheet: Loans: Commercial and industrial $ Home equity lines of credit Home equity term loans Residential real estate Other Total gross loans Securities and other interest-earning assets Total interest-earning assets Total assets Non-interest-bearing demand deposits Total deposits Total interest-bearing liabilities Total shareholders' equity Capital and credit quality measures: Total capital (to risk-weighted assets): Sun Bancorp, Inc. % Sun National Bank % Tier 1 capital (to risk-weighted assets): Sun Bancorp, Inc. % Sun National Bank % Leverage ratio: Sun Bancorp, Inc. % Sun National Bank % Average equity to average assets % Allowance for loan losses to total gross loans % Non-performing assets to total gross loans and real estate owned % Allowance for loan losses to non-performing loans % Other data: Net charge-offs $ ) $ ) $ ) $ ) $ ) Non-performing assets: Non-accrual loans Loans past due 90 days and accruing Real estate owned, net Total non-performing assets Troubled debt restructuring, performing $ - $ - -10- SUN BANCORP, INC. AND SUBSIDIARIES HISTORICAL TRENDS IN QUARTERLY FINANCIAL DATA(Unaudited) (Dollars in thousands, except share and per share amounts) Q3 Q2 Q1 Q4 Q3 Profitability for the quarter: Tax-equivalent interest income $ Interest expense Tax-equivalent net interest income Tax-equivalent adjustment Provision for loan losses Non-interest (loss) income excluding net impairment losses on available for sale securities ) Net impairment losses on available for sale securities ) - - ) ) Non-interest expense excluding amortization of intangible assets and goodwill impairment Amortization of intangible assets and goodwill impairment Loss before income taxes ) Income tax expense (benefit) Net loss ) Net loss available to common shareholders $ ) $ ) $ ) $ ) $ ) Financial ratios: Return on average assets(1) % )% Return on average equity(1) % )% Return on average tangible equity(1),(2) % Net interest margin(1) % Efficiency ratio % Efficiency ratio, excluding non-operating income and non-operating expense % Per share data: Loss per common share: Basic $ ) $ ) $ ) $ ) $ ) Diluted $ ) $ ) $ ) $ ) $ ) Book value $ Tangible book value $ Average basic shares Average diluted shares Operating non-interest income: Service charges on deposit accounts $ Other service charges 92 99 79 85 85 Gain on sale of loans Gain on derivative instruments - - - 50 - Investment products income BOLI income Derivative credit valuation adjustment ) Other Total operating non-interest (loss) income ) Non-operating loss(3): Net impairment losses on available for sale securities recognized in earnings ) - - ) ) Total non-operating losses ) - - ) ) Total non-interest (loss) income $ ) $ Operating non-interest expense: Salaries and employee benefits $ Occupancy expense Equipment expense Data processing expense Amortization of intangible assets Insurance expense Professional fees Advertising expense Real estate owned expense, net 93 94 28 Other Total operating non-interest expense Non-operating expense: Goodwill impairment - Total non-operating expense - Total non-interest expense $ (1) Amounts are annualized. (2) Return on average tangible equity is computed by dividing annualized net income for the period by average tangible equity. Average tangible equity equals average equity less average identifiable intangible assets and goodwill. (3) Amount consists of items which the Company believes are not a result of normal operations. -11- SUN BANCORP, INC. AND SUBSIDIARIES AVERAGE BALANCE SHEETS(Unaudited) (Dollars in thousands) For the Three Months Ended September 30, 2010 For the Three Months Ended September 30, 2009 Average Income/ Yield/ Average Income/ Yield/ Balance Expense Cost Balance Expense Cost Interest-earning assets: Loans receivable (1),(2): Commercial and industrial $ $ % $ $ % Home equity lines of credit Home equity term loans Residential real estate Other Total loans receivable Investment securities (3) Interest-earning deposits with banks 46 23 Total interest-earning assets Non-interest-earning assets: Cash and due from banks Bank properties and equipment, net Goodwill and intangible assets, net Other assets Total non-interest-earning assets Total assets $ $ Interest-bearing liabilities: Interest-bearing deposit accounts: Interest-bearing demand deposits $ % $ % Savings deposits Time deposits Total interest-bearing deposit accounts Short-term borrowings: Federal funds purchased 5 36 Securities sold under agreements to repurchase- customers 9 12 Long-term borrowings: FHLBNY advances (4) Obligations under capital lease Junior subordinated debentures Total borrowings Total interest-bearing liabilities Non-interest-bearing liabilities: Non-interest-bearing demand deposits Other liabilities Total non-interest-bearing liabilities Total liabilities Shareholders' equity Total liabilities and shareholders' equity $ $ Net interest income $ $ Interest rate spread (5) % % Net interest margin (6) % % Ratio of average interest-earning assets to average interest-bearing liabilities % % (1) Average balances include non-accrual loans. (2) Loan fees are included in interest income and the amount is not material for this analysis. (3) Interest earned on non-taxable investment securities is shown on a tax-equivalent basis assuming a 35% marginal federal tax rate for all periods. The fully taxable equivalent adjustment for three months ended September 30, 2010 and 2009 was $399,000 and $521,000, respectively. (4) Amounts include Advances from FHLBNY and Securities sold under agreements to repurchase- FHLBNY. (5) Interest rate spread represents the difference between the average yield on interest-earning assets and the average cost of interest-bearing liabilities. (6) Net interest margin represents net interest income as a percentage of average interest-earning assets. -12- SUN BANCORP, INC. AND SUBSIDIARIES AVERAGE BALANCE SHEETS(Unaudited) (Dollars in thousands) For the Nine Months Ended September 30, 2010 For the Nine Months Ended September 30, 2009 Average Income/ Yield/ Average Income/ Yield/ Balance Expense Cost Balance Expense Cost Interest-earning assets: Loans receivable (1),(2): Commercial and industrial $ $ % $ $ % Home equity lines of credit Home equity term loans Residential real estate Other Total loans receivable Investment securities (3) Interest-earning deposits with banks 62 81 Federal funds sold - Total interest-earning assets Non-interest-earning assets: Cash and due from banks Bank properties and equipment, net Goodwill and intangible assets, net Other assets Total non-interest-earning assets Total assets $ $ Interest-bearing liabilities: Interest-bearing deposit accounts: Interest-bearing demand deposits $ % $ % Savings deposits Time deposits Total interest-bearing deposit accounts Short-term borrowings: Federal funds purchased 89 61 Securities sold under agreements to repurchase- customers 22 32 Long-term borrowings: FHLBNY advances (4) Obligations under capital lease Junior subordinated debentures Total borrowings Total interest-bearing liabilities Non-interest-bearing liabilities: Non-interest-bearing demand deposits Other liabilities Total non-interest-bearing liabilities Total liabilities Shareholders' equity Total liabilities and shareholders' equity $ $ Net interest income $ $ Interest rate spread (5) % % Net interest margin (6) % % Ratio of average interest-earning assets to average interest-bearing liabilities % % (1) Average balances include non-accrual loans. (2) Loan fees are included in interest income and the amount is not material for this analysis. (3) Interest earned on non-taxable investment securities is shown on a tax equivalent basis assuming a 35% marginal federal tax rate for all periods. The fully taxable equivalent adjustment for nine months ended September 30, 2010 and 2009 was $1.4 million and $1.5 million, respectively. (4) Amounts include Advances from FHLBNY and Securities sold under agreements to repurchase- FHLBNY. (5) Interest rate spread represents the difference between the average yield on interest-earning assets and the average cost of interest-bearing liabilities. (6) Net interest margin represents net interest income as a percentage of average interest-earning assets. -13- SUN BANCORP, INC. AND SUBSIDIARIES AVERAGE BALANCE SHEETS(Unaudited) (Dollars in thousands) For the Three Months Ended September 30, 2010 For the Three Months Ended June 30, 2010 Average Income/ Yield/ Average Income/ Yield/ Balance Expense Cost Balance Expense Cost Interest-earning assets: Loans receivable (1),(2): Commercial and industrial $ $ % $ $ % Home equity lines of credit Home equity term loans Residential real estate Other Total loans receivable Investment securities (3) Interest-earning deposits with banks 46 13 Total interest-earning assets Non-interest-earning assets: Cash and due from banks Bank properties and equipment, net Goodwill and intangible assets, net Other assets Total non-interest-earning assets Total assets $ $ Interest-bearing liabilities: Interest-bearing deposit accounts: Interest-bearing demand deposits $ % $ % Savings deposits Time deposits Total interest-bearing deposit accounts Short-term borrowings: Federal funds purchased 5 21 Securities sold under agreements to repurchase- customers 9 8 Long-term borrowings: FHLBNY advances (4) Obligations under capital lease Junior subordinated debentures Total borrowings Total interest-bearing liabilities Non-interest-bearing liabilities: Non-interest-bearing demand deposits Other liabilities Total non-interest-bearing liabilities Total liabilities Shareholders' equity Total liabilities and shareholders' equity $ $ Net interest income $ $ Interest rate spread (5) % % Net interest margin (6) % % Ratio of average interest-earning assets to average interest-bearing liabilities % % (1) Average balances include non-accrual loans. (2) Loan fees are included in interest income and the amount is not material for this analysis. (3) Interest earned on non-taxable investment securities is shown on a tax-equivalent basis assuming a 35% marginal federal tax rate for all periods. The fully taxable equivalent adjustment for three months ended September 30, 2010 and June 30, 2010 was $399,000 and $479,000, respectively. (4) Amounts include Advances from FHLBNY and Securities sold under agreements to repurchase- FHLBNY. (5) Interest rate spread represents the difference between the average yield on interest-earning assets and the average cost of interest-bearing liabilities. (6) Net interest margin represents net interest income as a percentage of average interest-earning assets. -14-
